LOGUE, J.
The former wife seeks review of the trial court’s amended final judgment of injunction against domestic violence in favor of the former husband. After a careful review of the testimony in the record and the briefs of the parties, we affirm the judgment below. “The trial court is afforded broad discretion in granting, denying, dissolving, or modifying injunctions, and unless a clear abuse of discretion is demonstrated, an appellate court must not disturb the trial court’s decision.” Jackson v. Echols, 937 So.2d 1247, 1249 (Fla. 3d DCA 2006).
Affirmed.